Title: On Ill-Natured Speaking, 12 July 1733
From: Franklin, Benjamin
To: 



To the Printer of the Gazette.

’Tis strange that among Men, who are born for Society and mutual Solace, there should be any who take Pleasure in speaking disagreeable Things to their Acquaintance: But such there are, I assure you, and I should be glad if a little publick Chastisement might be any Means of reforming them. These ill-natur’d People study a Man’s Temper, or the Circumstances of his Life, meerly to know what disgusts him, and what he does not love to hear mentioned; and this they take Care to omit no Opportunity of disturbing him with. They communicate their wonderful Discoveries to others, with an ill-natur’d Satisfaction in their Countenances, Say such a Thing to such a Man, and you cannot mortify him worse. They delight (to use their own Phrase) in touching gall’d Horses that they may see ’em winch. Like Flies, a sore Place is a Feast to them. Know, ye Wretches, that the meanest Insect, the trifling Musketoe, the filthy Bugg, have, as well as you, the Power of giving Pain to Men; but to be able to give Pleasure to your Fellow Creatures, requires Good-Nature, and a kind and humane Disposition, joined with Talents to which ye seem to have no Pretension.
